Citation Nr: 1539523	
Decision Date: 09/15/15    Archive Date: 09/24/15

DOCKET NO.  07-05 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a disability manifested by chronic constipation.

2.  Entitlement to service connection for gout.

3.  Entitlement to service connection for pinched nerves.


REPRESENTATION

Appellant represented by:	Jeany Mark, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Sauter, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to October 1970.

These matters come before the Board of Veterans' Appeals (Board) on appeal from November 2004 and December 2005 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston Salem, North Carolina.  

In July 2009, the appellant testified during a videoconference hearing before an acting Veterans Law Judge.  A transcript of that hearing is of record.  The Veteran was notified in June 2015 that the acting Veterans Law Judge who conducted his hearing is no longer employed by the Board, and he therefore had the right to an additional hearing before a different Veterans Law Judge.  The Veteran did not submit a motion for a new hearing.

The case was previously before the Board in September 2009 wherein the Board denied the benefits sought on appeal.  The Veteran appealed the Board's September 2009 decision to the U.S. Court of Appeals for Veterans Claims (Court), and in December 2011, the Court issued a memorandum decision in which the Court affirmed in part, reversed in part, and vacated in part the decision.  

The Board remanded the matters in November 2012 for additional development.  The Board is satisfied that there was substantial compliance with the remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).





FINDINGS OF FACT

1.  The Veteran has a currently diagnosed disability manifested by chronic constipation that is etiologically related to service.

2.  The Veteran does not have a gout disability.

3.  The Veteran does not have a pinched nerve disability.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for a disability manifested by chronic constipation are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015). 

2.  The criteria for service connection for a gout disability are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

3.  The criteria for service connection for a pinched nerve disability are not met.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.      38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain; and (3) that the claimant is expected to provide.  38 U.S.C.A.          § 5103(a); 38 C.F.R. § 3.159(b).

The VCAA duty to notify initially was satisfied by way of a pre-adjudicatory letter the RO sent to the Veteran in July 2004 and June 2005.  The letters informed of the evidence required to substantiate the claim and of the respective responsibilities in obtaining this supporting evidence, including advising of how disability ratings and effective dates are assigned.  Thus, the Veteran has received all required notice concerning the claims.

VA also has a duty to assist a claimant in the development of a claim.  This duty includes assisting in the procurement of service treatment records (STRs) and pertinent post-service treatment records (VA and private) and providing an examination when needed to assist in deciding the claim.  38 U.S.C.A. § 5103A;   38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished.  The claims file contains the Veteran's service treatment records, VA and medical treatment evidence, evidence provided by the Social Security Administration, and the Veteran's statements, including his testimony from the July 2009 Board hearing.  

The Veteran underwent a VA examination in May 2014 to assess his intestinal condition.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The examination is adequate because it was performed by a medical professional, and was based on a review of the record and history and symptomatology from the Veteran and a thorough examination of the Veteran.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

As will be discussed below, the Veteran does not have disabilities manifested by gout or pinched nerves.  Additionally, he does not have a service-connected disability to which either claimed condition could be related.  Because there is no current disability, and no service-connected disability to which a competent medical opinion could relate the claimed disability, there is no reasonable possibility that a VA examination or opinion could aid in substantiating the current claims for service connection for gout and pinched nerves.  See 38 U.S.C.A. § 5103A(a)(2) (VA "is not required to provide assistance to a claimant ... if no reasonable possibility exists that such assistance would aid in substantiating the claim"); 38 C.F.R. 
§ 3.159(d).

As noted in the Introduction, the Veteran was afforded a Board hearing.  The Court held that during a hearing on appeal, a Veterans Law Judge has a duty to fully explain the issues and suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  In the present case, during the July 2009 Board hearing, the VLJ sought to identify pertinent evidence not currently associated with the claims folder and elicited further information as to the dates and locations of treatment when appropriate.  The hearing focused on the elements necessary to substantiate the claim.  As the Board elicited relevant testimony during the hearings, the Board finds that VA fully complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010). 

The Veteran has not identified, and the record does not otherwise suggest, any additional existing evidence that is necessary to decide this claim that has not been obtained and that is obtainable; therefore, no further notice or assistance with this claim is required.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  VA's duties to notify and assist with this claim have been satisfied.

Service Connection Legal Authority

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2014).  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss each and every piece of evidence submitted by a veteran or on his or her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in active service.  38 C.F.R. 
§ 3.303(d).

Congress has specifically limited entitlement for service-connected disease or injury to cases where such incidents have resulted in disability.  Brammer v. Derwinski,    3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998).  A current disability means a disability shown by competent evidence to exist.  Chelte v. Brown, 10 Vet. App. 268 (1997).  The most fundamental requirement for any claim for service connection is current disability.  See Degmetich v. Brown, 104 F.3d 1328 (1997) (indicating VA compensation only may be awarded to an applicant who has disability existing on the date of application, not for past disability); but see McClain v. Nicholson, 21 Vet. App. 319 (2007) (further clarifying that this requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).  

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310(a).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  See 38 C.F.R. § 3.310(a); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  To prevail on the theory of secondary service causation, generally, the record must show (1) medical evidence of a current disability, (2) a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of her current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  When considering whether lay evidence is competent, the Board must determine, on a case by case basis, whether the veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

The Board must assess the credibility and weight of evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The standard of proof to be applied in decisions on claims for veterans' benefits is set forth at 38 U.S.C.A. § 5107.  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Service Connection for a Disability Manifested by Chronic Constipation

The Veteran contends that he has a current disability manifested by chronic constipation that has been present since service.  He stated in the July 2009 Board hearing that the condition requires over-the-counter medication, but that he does not seek regular professional treatment for the condition.

At a May 2014 VA examination, the Veteran was noted to have a currently diagnosed intestinal condition manifested by chronic constipation.  The examiner remarked that, "the condition began in 1969.  The [Veteran] reports abdominal pain and only able to produce a bowel movement twice a week.  The [Veteran] is unsure if, to date, the condition has been formally diagnosed.  The current symptoms are abdominal pain."  The examiner noted that continuous medication is required for control of the intestinal condition.  The examiner opined that it is as least as likely as not that the Veteran's intestinal condition manifested by constipation is related to service.  The rationale was that the Veteran reported constipation since service, and constipation is often a chronic condition.  

At the very least, the Board finds the evidence is in equipoise.  Resolving all reasonable doubt in favor of the Veteran, the criteria for a grant of service connection have been met.  38 U.S.C.A. § 5107 (West 2014).

Service Connection for Gout 

The Veteran contends that he has gout and a condition manifested by pinched nerves.  He has stated that both conditions were present in service.  At the July 2009 Board hearing, he stated that he does not have any treatment for gout, and that "I just suffer with the pain."  The pain is located on the bottoms of his feet.  He testified that he has never seen a VA doctor anyone else with regard to the claimed gout.  Regarding the claimed pinched nerves, he testified that the condition is related to a lower back condition.  He stated that he takes pain medication and has sought treatment at a VA facility.  

Turning first to his claim for gout, the Board notes that the condition is defined as a common complication of polycythemia.  60 Fed.Reg. 49227 (September 22, 1995).  Gout is a type of arthritis in which uric acid crystals are deposited around joints, and usually involves acute inflammation of only a single joint at a time.  Pseudogout (caused by deposits of calcium pyrophosphate crystals in joint tissues) has manifestations that are similar to gout, but usually milder.  68 Fed. Reg. 7008 (February 11, 2003).

Service treatment records and post-service medical records are silent for any complaints, treatment, or diagnoses related to gout.  A private treatment note of May 1998 shows no swelling or deformity of either foot.  He reported gout in a June 1998 Social Security Administration evaluation, but no diagnosis was rendered at that time.  In May 2000, he reported the following physical problems: "migraine headaches, pain in hands, feet, legs, knees and back."  He presented to a June 2000 VA mental health visit using wheelchair.  He noted that he was pushing it with his feet without any discomfort and when questioned he stated that his knees are hurting.  At an April 2012 VA treatment visit, he stated that he "hurts from the top of my head to the bottom of my feet."  The evidence does not reflect a current diagnosis of gout.  Although the Veteran has complained of gout and unspecified foot pain in the past, he has never sought treatment for gout or undergone medical evaluation for the purposes of diagnosing gout.

After a review of all the lay and medical evidence of record, the Board finds that the weight of the evidence demonstrates that the Veteran does not have a current disability manifested by gout.

Lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support the presence of disability even where not corroborated by contemporaneous medical evidence).   However, diagnosing gout goes beyond a simple and immediately observable cause-and-effect relationship and may require evaluation of laboratory tests, imaging studies and other clinical findings.  As noted, gout is a type of arthritis in which uric acid crystals are deposited around joints.  The Veteran has not demonstrated that he has the requisite medical knowledge to determine whether he has uric acid crystals deposited around his joints.  Thus, whether the appellant has gout, or a disease or injury manifested by such requires specialized training for a determination and is not susceptible of lay opinion.  The Veteran's statements alone cannot be accepted as competent medical evidence.

Because the criteria for current disability have not been met, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for gout, the benefit of the doubt doctrine is not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Brammer at 225 (1992) ("Congress specifically limits entitlement to service-connected disease or injury to cases where such incidents have resulted in a disability"). 


Service Connection for Pinched Nerves

The Veteran's claimed "pinched nerves" is not a recognized medical disability, but rather, a description of a symptom that may be produced by several disabilities.  Service connection may not be granted for the symptom of "pinched" or compressed nerves, without an identifiable underlying disability.

Private motor nerve conduction studies of December 1990 were within normal limits for the peroneal nerve, noted some latencies of the F Wave to extensor digitorum brevis muscles, no evoked H Reflex response bilaterally and noted normal latency and amplitude of the sural sensory nerve action potentials except for a slight prolongation of the neck latency of the right sural sensory nerve action potential.  EMG of the lower extremities and paravertebral muscles revealed evidence of neurogenic dysfunction of the right anterior tibialis, right gastrosoleus, right peroneus longus, left vastus medialis, left anterior tibialis, left medial gastrocnemius and left peroneus longus muscles.  The studies were most consistent with bilateral L4-5-S1 radiculopathy and/or chronic with the side of the lesion distal to the posterior primary rami.  Other private records included in the records submitted by SSA reflect diagnoses of radiculopathy.  A May 1998 private treatment note states that his backache is due to mild to moderate osteoarthritis of the lumbar spine.  No nerve condition is noted.  He reported that he has pinched nerves at VA treatment visits of May 2000, June 2003, and December 2008.  No diagnoses were rendered at those times, and no follow-up treatment or diagnostic tests were ordered.  VA x-ray findings of May 2012 show a diagnosis of osteoarthritis of the lumbar spine.  

The only diagnosis related to the claimed "pinched nerves" is radiculopathy.  The records clearly link the radiculopathy to the Veteran's back condition.  To the extent that the Veteran claims his pinched nerves are related to a low back condition, the Board notes that he is not service-connected for any back condition.  Service connection for a low back injury was previously denied by the RO, and the Veteran did not appeal that decision to the Board.  To prevail on the issue of secondary service causation, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin, 11 Vet. App. at 512; Reiber, 7 Vet. App. at 16-17.  However, as the Veteran is not service-connected for any back condition, service connection for pinched nerves cannot be granted as secondary to a back condition as a matter of law.  38 C.F.R. § 3.310(a); Sabonis v. Brown, 6 Vet. App. 430 (1994).  Moreover, the Veteran has not been granted service connection for any other disabilities to which pinched nerves could be medically related.  To that end, he is currently service-connected posttraumatic stress disorder, hepatitis C, hearing loss, and a disability manifested by constipation.  He has not asserted that there is any association between the claimed pinched nerves condition and any of his service-connected disabilities.  

The evidence of record indicates that there is no relationship, of either causation or aggravation, between his pinched and service or any service-connected disability.  

Because the criteria for current disability have not been met, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for pinched nerves, the benefit of the doubt doctrine is not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 


ORDER

Service connection for a disability manifested by chronic constipation is granted.

Service connection for gout is denied.

Service connection for pinched nerves is denied.


____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


